DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed January 28, 2022.  
	Claims 1, 3-11, 13-16, 21, 23-26, and 28 are currently pending.
Claims 1, 3-10, 21, 23-26, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 20, 2020.

Withdrawn Rejections
3. 	The rejection made under 35 USC 101 in the Office Action of November 1, 2021 is withdrawn in view of the amendments made to the claims.  
The improper Markush rejection made in the Office Action of November 1, 2021 is withdrawn in view of the amendments made to the claims.  
The rejection made under 35 USC 102 in the Office Action of November 1, 2021 is withdrawn in view of the amendments made to the claims.  

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Harry Lee on March 15, 2022.

5.	The claims have been amended as follows: 

1.-10. (Cancelled) 

11. (Currently Amended) A microarray device comprising: a set of nucleic acid probes, wherein each nucleic acid probe hybridizes to a different marker gene among the following marker genes selected to represent spinal motor neuron (spMN) maturation and embryonic spMN development: NEFH, TNS1, SCN1A, SPOCK3, SNAP25, RFX4, SST, HOXB8, DCX, ASCLI, ILF2, TOP2A, MSH2, DLGAPS, LITD1, TDGF1, POUSF1, FXYD5, FZD7, and PHLDA2,
wherein the microarray device is attached to 100 or fewer nucleic acid probes, and comprises a planar surface, wherein the nucleic acid probes are coupled to the planar surface of a solid support in different, known locations.

12. (Cancelled)

13. (Previously Presented) The microarray device of claim 11, in combination with a biological sample comprising RNA isolated from a population of cells comprising neuronal cells.



15. (Previously Presented) The microarray device of claim 14, wherein the subject is afflicted with a neurodegenerative disease and/or condition.

16. (Previously Presented) The microarray device of claim 15, wherein the neurodegenerative disease and/or condition comprises Alzheimer’s disease, Frontotemporal dementia, Prion disorders, Parkinson’s disease, Dementia with Lewy bodies, Corticobasal degeneration, Progressive supranuclear palsy, Huntington’s disease, Multiple system atrophy, Amyotrophic lateral sclerosis, Spinal muscular atrophy, Hereditary spastic paraparesis, Spinocerebellar atrophies, Friedreich’s ataxia, Amyloidoses, Multiple Sclerosis, or Charcot Marie Tooth.

17.-28. (Cancelled)



6.	The following is an examiner’s statement of reasons for allowance: 
	The claims as amended are drawn to a microarray device comprising a set of nucleic acid probes, wherein the microarray device is attached to 100 or fewer nucleic acid probes, and comprises a planar surface, wherein the nucleic acid probes are coupled to the planar surface of a solid support in different, known locations.  Nucleic acid probes that have been “attached” to a microarray by being “coupled” to the planar surface of a microarray do not occur in nature.  The 
	The prior art of Kirby (Brain 2011: 134; 506-517) discloses a microarray device (Affymetrix U133 Plus 2.0) that has probes that hybridize to over 47,000 transcripts including each of NEFH, TNS1, SCN1A, SPOCK3, SNAP25, RFX4, SST, HOXB8, DCX, ASCLI, ILF2, TOP2A, MSH2, DLGAPS, LITD1, TDGF1, POUSF1, FXYD5, FZD7, and PHLDA2.  However the prior art does not teach or suggest a microarray device that has probes that hybridize to each of NEFH, TNS1, SCN1A, SPOCK3, SNAP25, RFX4, SST, HOXB8, DCX, ASCLI, ILF2, TOP2A, MSH2, DLGAPS, LITD1, TDGF1, POUSF1, FXYD5, FZD7, and PHLDA2, wherein the microarray device has 100 or fewer nucleic acid probes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA HANEY/            Primary Examiner, Art Unit 1634